 PROVINCIAL HOUSE, INC.5ProvincialHouse, Inc. andUtilityWorkers Union ofAmerica,AFL-CIO,Petitioner.Case 7-RC-12856October23, 1975DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member , panel has considered objections to anelection held on March 7, 1,975,1 and the HearingOfficer's report recommending disposition of same.The Board has reviewed, the record in light of theexceptions and briefs, and hereby adopts the HearingOfficer's findings and recommendations.2CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Utility Workers Union ofAmerica, AFL-CIO, and that, pursuant to Section9(a)of the National Labor Relations Act, asamended, said labor organization is the exclusiverepresentative of all the employees in the followingappropriateunitfor the purposes of collectivebargaining in respect to rates of pay, wages; hours ofemployment, or other conditions of employment:All full-time and regular part-time nurses aides,cooks,dietaryaides, janitors, laundry aides,physical therapist aides, and housekeepers em-ployed by the Employer at its facility, in CassCity,Michigan;but excluding the associateadministrator, activities director, dietary supervi-sor, nursing supervisor, charge nurses, registerednursesand licensed practical nurses, houseaccounting clerk, admissions coordinator,,mainte-nance supervisor, office clerical employees,, mana-gerial' employees, confidential employees, execu-tive employees, guards, and supervisors as definedin the' Act, and all other employees.CHAIRMAN MURPHY, dissenting:Ido not agree with my colleagues' decision tooverrule i the Employer's objections to the electionand certify the Union. After considering all of thecircumstances, I would direct thata new, election beheld because the Board's neutrality in the firstelectionwas seriously impaired by the Union'sholding an election campaign meeting in the same1The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 52 for, and 17 against, thePetitioner;there were no challenged ballots221NLRB No. 2place and at, the same time a Board-agent wasconducting an investigation of unfair labor practicecharges filed by the Union against the Employer.The union representative made arrangements witha Board agent to take affidavits from the Union'switnesses in support of its charges against theEmployer at a local restaurant and bar; about 10 daysbefore the scheduled election date.-The Board agent arrived at the restaurant about 1p.m. and took two "affidavits in the upstairs,diningarea. At 2 p.m., the union representative suggested tothe Board agent that he go downstairs to a "meetingroom on the lower level. The Board agent spent thenext 3 hours taking affidavits, from"employees at atable in the back of the 25x50-foof room while theunion representative spoke to, employees in the` frontof the room. The union representative said that about30 employees came and went during that, afternoon.There were approximately 70 eligible voters.The union representative said that he told employ-ees asthey, arrived that, if they desired,, they couldget drinks, including alcoholic beverages, from theupstairs bar, charge them`to the union representative,and bring the drinks downstairs. Several employeesdid so.At 4 p.m., the Board agent came to the front of theroom where the union representative was speaking toabout 18 employees. The Board agent asked theunion representative if any additional ' employeewitnesseshad arrived. The union representative saidno, and then he introduced the Board agent to thegroup; explained that the Union had filed unfairlabor practice charges against the Employer;, ex-plained, the nature of the charges; told the employeesthat the Board agent was investigating the charges;and asked if there was anyone present who couldoffer information in support of the charges. Oneemployee volunteered to do so and the Board agenttook his affidavit at the rear of the room..,In my view, this situation is distinguishable fromcaseswhere the election results have been uphelddespite the alleged prejudicial conduct of a Boardagent. In'Athbro Precision Engineering Corp.,-166NLRB 966 (1967), vacated at-171 NLRB 21 (1968),only one employee observed a Board agent drinkingbeer with a union representative during the break ina split-shift election. Similarly,Amax AluminumExtrusionProducts,Inc.,172NLRB 1401 (1968),involved a Board agent who took affidavits fromthree employees on the day of the election: TheBoard did not set aside the election because therewas no' evidence that other workers saw or becameaware of the incident. However, the Board stated:z.Thepertinent portion of the Hearing Officer's,re'ort concerning theEmployer's Objection2 is`attached hereto as an Appendix. 6DECISIONSOF NATIONAL'LABOR RELATIONS BOARDNonetheless,we feel constrained to observe that,in mostzcircumstances, it would be better practicefor the-Board agentconducting an, election torefrain frominvestigatingunfair labor practicechargesbetween shifts of the election. It has longbeen- Board policy thatelectionsbe conducted inas "laboratory"an atmosphereas possible, and,where feasible, this- could best be accomplished ifthe conductof the election were kept separatefrom- the, investigationof unfair labor practicecharges,which charges, of course, may, eventuallyprove baseless. {172 NLRB 1401 at fn. 1.]In this casethe, Board agent was present for severalhoursat the Union's organizationalmeeting duringan election campaign.Free alcoholic drinks wereoffered bythe unionrepresentative to .employees asthey arrived and some accepted. Here the number ofeligiblevoters who attended the meeting was about43 percentof the employees who were eligible to votein the election.The Boardagent wasintroduced atone point in the meetingas the person who wasinvestigatingtheUnion'schargesagainst the Em-ployer.Ibelieve that the foregoingconduct could havegiven,the impressionto the employees who attendedthe meetingthat theBoard wasnot truly impartial inthiselection campaignand instead favored theUnion.Iwouldfind this conduct to be sufficient towarrant our setting asidethe election.APPENDIXThe Employerasserts thatthe Petitioner destroyedthe Board's neutrality' by conducting an electioncampaign meeting in the same place and at the sametime as a Boardagent was conducting an investiga-tionof concurrent unfair labor practice charges filedby the Petitioner against the Employer. The Employ-er furthercontendsthat the Petitioner made it appearthat the NLRB was favoring it during the electioncampaign.With the exception of conflicting testimony as tocertain remarks,the facts offered at the hearing insupport of Objection 2 are virtually without dispute.Thus, sometime in February 1975, subsequent to thefiling,of the petition in this matter, the Petitioner alsofiled unfair -labor practice charges in Case 7-CA-11773 involving the Employer's Cass City facility.The Petitioner's national representative,ThomasWojtala, had made' arrangements with Board AgentGregoryMuzingo,who had been assigned . toinvestigatethe unfair labor practicecase, to interviewPetitioner'switnesseson February 25,' 1975. Thearranged meeting placewas the Wildwood FarmsRestaurantat the intersection of M-81, and M-53,immediatelyoutsideCassCity,Michigan.TheWildwood Farms Restaurant, from testimony, is adual-level establishment. The upstairs area is com-prised of two dining rooms with a bar in addition.The lower level consists of a meeting room which wasdescribed as approximately 25 feet by 50 feet indimension.1-1Board Agent Muzingo was to meet the first witnessto be proffered by the Petitioner in support of thecharges at approximately 1 p.m. on that date. Atapproximately that time on February 25, 1975,Wojtala met Board Agent Muzingo at the restaurantand also found there two unit employees waiting togive affidavit testimony to the Board ' agent insupport of the unfair labor practicecase.Between Ip.m. and 2 p.m., Board. Agent Muzingo securedaffidavit testimony from the first two employeewitnesses, in the upstairs dining area of the restau-rant. At approximately 2 p.m.^ as additional employ-ees began to arrive, and in view of-the fact,that therewere still other, noninvolved, customers in therestaurant,Wojtala suggested that they all retire tothe downstairs meeting room. In that lower level,Board Agent Muzingo, at a table at the extreme rear,of the meeting room, continued his taking of affidavittestimony from employeewitnessesas they arrived.Apparently,Wojtala had not made the arrangementsfor the specific employees to be interviewed byMuzingo. These arrangements had been ' made byemployee adherents of the Petitioner.,During the time Board Agent Muzingo wassecuring affidavit testimony from employee witnessesat the rear of the downstairs meeting room, at thefront,Wojtala proceeded to,answer employee ques-tions concerning the Petitioner'sorganizing cam-paign and the election. Wojtala testified that, duringthe course of that afternoon and until 5 p.m.,approximately 30 unit employees came and went.Wojtala also advised arriving employees that, if theydesired' drinks, including alcoholic beverages, theycould go to the bar upstairs, tell ; the bartender thatthe drinks were to be charged to Wojtala, and returndownstairs with them. Wojtala admitted that severalemployees accepted his offer. - No, evidence waspresented that Board Agent 'Muzingo .either partici-pated in the question and answer discussionsconducted by Wojtala or had any kind of beverages.With the.exception of one incident to be describedherein below, Board Agent Muzingo and PetitionerRepresentativeWojtala. did not ^ Converse' in themeeting room untilMuzingoleft between 4:30 and4:45 p.m. that, afternoon, after having secured six toeight employee affidavits.About 4 p.m., Muzingo came to the front of theroom,where Wojtala was speaking to approximately18 employees, and inquired whether an additionalemployeewitness hewas scheduled to, meet had PROVINCIAL HOUSE, INC.arrived.Wojtala told Muzingo that the employee heinquired about had not yet arrived.- Wojtala thenintroduced Board Agent Muzingo to the employeespresent as an NLRB agent. According to Wojtala'sbest recollection, he then explained to the employeesthat the Petitioner had filed unfair labor practicecharges against the Employer and explained thenature of those- charges. He then told the employeesthat Board Agent Muzingo was presently investigat-ing those 'charges and asked whether there wasanyone else present who could possibly offer inform-ation in ' support of'-those charges. One 'employeevolunteered to do so and accompanied Muzingo tothe rear of the meeting room where Muzingoproceeded to take that 'employee's affidavit testimo-ny. -A few moments later, the last-scheduled witnessarrived and Muzingo also interviewed that employeeprior to leaving.Also in support of this objection, the Employeroffered employeeMary Sieland, who testified thatshe was present at the Wildwood-Farms` Restauranton February 25, 1975, during the time Board AgentMuzingo was there. Sieland testified, without otherfoundation, that she thought she was going to aunion meeting at the restaurant.While there, sheremembers being told by Wojtala that if she wanteda drink to go ahead to the bar and get it and that hewould pay for it., She also states that anotheremployeecameup -to her at the meeting, discussedsome problem with her, and tried to talk her intofiling "grievances." Sieland recalls Wojtala introduc-ing BoardAgentMuzingo as the man from the"Labor Board," and that he was there to filecomplaints or grievances the employees had againstthe Employer. Sieland admitted that she did notunderstand what was meant by these words and,upon cross-examination,- admitted that she did notunderstand the functions of the National LaborRelations Board.' Nurse Aide Suzanne Nicol arrivedshortly before 4 p.m. and recalls Wojtala 'answeringquestions from the floor regarding union matters. Alittleafter 4 p.m., ' Wojtala introduced the Boardagent asbeing there from the National LaborRelationsBoard to take statements about things thathavegoneon at Provincial House. She also recalledWojtala stating that if anyone wanted to make astatement, they could, but admits she was not in anymannerforced or urged to. Nicol stated that shelearned about the meeting at the Wildwood FarmsRestaurant from other employees, that notificationhad come by word of mouth only. There was recordevidence that the Petitioner had scheduled otherelection campaignmeetingswith employees whichhad been announced by printed leaflet.As mentioned above, the only apparent credibilityconflict we have regarding this objection involves7PetitionerRepresentativeWojtala's remarks con-cerning the reason for Board Agent Muzingo'spresence at the Wildwood Farms Restaurant on theday in question. Based on all the evidence, includingmy observation of the demeanor of the witnesses, IcreditWojtala's account of his remarks.' I do so forseveral reasons, in addition to the foregoing. First,Wojtala was called as a witness by the Employer'scounsel and was therefore subjected to- cross-exami-nation, entirely.Nevertheless,Wojtala appeared toattempt to answer all questions fully. At no time didhe give the appearance of attempting'to withhold ortomisstate evidence. Moreover, his own account ofwhat he said concerning Board Agent Muzingo'spresence has its own -internal logical coherence. Thisis particularly true in view of the lack of understand-ing by employee witness Sieland as to the functionsof the Board and also the significant disagreementbetween her and employee Nicol as to what Wojtalasaid.As related above, Nicol's recollection ofWojtala's remarks bears substantial resemblance toWojtala's own account. Moreover, Sieland's testimo-ny regarding Wojtala's remarks seem to have beenbased on her own subjective understanding of thenature of the remarks, which subjective understand-ing is not competent evidence herein.Janler PlasticMold Corporation,186NLRB 540 (1970), enforce-ment denied 82 LRRM 2174, 70 LC T 13,307 (C.A. 7,'1972).-Having recited the above facts and having madethe above credibility resolution, it is therefore clearthat that portion of Objection 2 which states that theNLRB Agent "took a list of complaints andgrievances" is simply not supported by the facts. Theonly question to be resolved herein is whether thepresence of a Board agent investigating a contempo-raneous unfair labor practice charge filed by thePetitioner against the Employer at a gathering wherethe 'Petitioner conducted part of its election cam-paign and where alcoholic ' beverages were beingconsumed by employees, in effect, impaired theBoard's neutrality during this election and precludedthe conducting of a freeelection.The Board has expressed concern about Boardagent conduct which might tend to destroy confi-dence in the Board's electionprocessesor whichcould reasonably be interpretedas impugning theelection standards the Board seeks to maintain.Thus, inAthbro Precision Engineering Corp.,166NLRB 966 (1967), the Board set aside an electionwhere the Board agent who conducted the election,betweensessionsof a split election, was seen by anemployee having a beer witha unionrepresentative.No claim was made by the employer in that case thatthe integrity of the ballot box had been violated orthat the Boardagent'sconduct had any effect on 8DECISIONSOF NATIONALLABOR RELATIONS BOARDemployeeswho voted during the second votingperiod.Nevertheless, the Board was concerned withthe possible effects upon confidence in the Board'selectionprocesses or possible impugning of itselection standards. -,Following court litigation, theBoard vacated the foregoing decision, reported at171 NLRB 21 (1968).Considering the Board's concern with Board agentconduct as expressed inAthbro Precision, supra, -Imust find that Board Agent Muzingo's conductherein, was not such so as to undermine the Board'sprocesses or -any confidence herein., I reach thisconclusion based on the facts and two other Boardrulings regarding Board agent conduct. The first caseisAmax Aluminum Extrusion Products, Inc., 172NLRB 1401, fn. 1 (1968). In that case, the sameBoard agent who was conducting an electioninvestigated contemporaneous unfair labor practicecharges filed against the employer between the shiftsof a split-shift election. The Board did not set theelectionaside since only three employees wereinterviewed, all of the interviews were conductedaway from the employer's premises and there was noevidence that other employees saw the interviews orbecame aware' of them prior to the close of theelection. The Board found that the conduct did notaffect the results of the election, although betterpractice might have been not to,conduct an electionand investigate unfair labor practice charges on thesame day and by the same Board agent. The mostapplicable case herein isIsaacson-CarricoManufac-turing Company,200 NLRB 788, 800-802 (1972). Onthe day of the election in that case, a Board agent,not the one running the .election, was,present' at thepetitioningunion'shall investigating concurrentunfair labor practice charges the union had filedagainst the employer. The union hall was across townfrom the employer's plant and some distance fromwhere the election was being conducted. Priorthereto, the union representatives had publicized thefact that the Board agent would be at the hall forpurposes of gathering evidence concerning the unfairlabor practice allegations.There, was conflictingevidence as to whether, while the Board agent waspresent at the - union hall, he fraternized with theunion agents by playing pool. The AdministrativeLaw Judge in this, case, with Board approval,concluded that, although it was poor,practice to havea Board agent investigating unfair -labor practicechargeswith employees on the same day as, theelection was being conducted, said conduct was notsufficient basis for setting aside the election-In the instant matter, approxiimately 10 days priorto the March 7, 1975 election, a Board agent waspresent at an area ,restaurant and bar where heinvestigated an unfair labor practice charge filed bythe Petitioner against the Employer at the same timeas the Petitioner's representative had an electioncampaign meeting. During said election campaignmeeting, and while the Board agent was presentinvestigating the unfair labor practice charges,alcoholic beverages were also consumed. At approxi-mately 4 p in. on the-'date in question, the reason forthe presence of the Board agent was made clear tothe employees by the Petitioner's representative.Thaf reason was that the Board agent was investigat-ing the unfair labor practice charges ,and employeeswere requested to submit evidence to the Boardagent if they had, such evidence. Similar to the above-cited cases, while it might have been better practicefor the Board agent in this matter to have conductedhis affidavit-taking interviews away from the electioncampaign meeting where alcoholic beverages werebeing consumed, I fmd that the aforesaid conductdid not have an impact upon the election in this case,which the Petitioner won by a large margin.Isaacson-CarricoManufacturing, supra.The, evidence clearlyestablishes that Board Agent Muzingo was at therear of the meeting room conducting his investiga-tion.At the only time his presence was made knownto employees, ' other than those scheduled for inter-views, the reason for his presence, was explained,which explanation clearly disassociated the Boardagent's presence from the election campaign. I thusconclude thatObjection 2 ,' has no merit, andrecommend that it be overruled.